DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 is dependent on itself. For examination purposes Claim 5 will be treated as if dependent from claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boise (US 2011/0037606) in view of Colbaugh (US 2020/0094015).
Regarding claim 1, Boise discloses an automatic illuminating glasses apparatus (see Fig 2) comprising: a frame (see Fig 2; Para [0031]; frame 12), the frame having a bridge and a pair of temples (see Fig 2; Para [0032-0033]; bridge 30 and temples 38); a pair of lenses coupled to the frame (see Fig 2; Para [0032]; lenses 36); a pair of arms coupled to the frame, the pair of arms being pivotably coupled to the pair of temples (see Fig 2; Para [0032-0033]; temples 38 extend back and down to form arms that pivot with temple); at least one light coupled to the frame (see Fig 2; Para [0035]; multiple lights are coupled to frame); a sensor coupled to the frame, the sensor being in operational communication with the light (see Fig 2; Para [0036]; a microphone coupled to the frame acts as a sensor to sense sound in order to control light); a battery coupled to the pair of arms, the battery being coupled within one of the arms and being in operational communication with the lights (see Fig 2; Para [0037]; battery coupled to arm and connected to light); a microprocessor coupled to the pair of arms, the microprocessor being coupled within one of the arms and being in operational communication with the sensor and the lights (see Fig 2; Para [0034-0036]; controller 18 in communication with sensor and lights); and a power button coupled to the pair of arms, the power button being in operational communication with the microprocessor to selectively turn the lights on, off, or to automatically illuminate when the sensor detects (see Fig 2; Para [0043-0044]; dial switch used to turn light on, off, or let sensor detect).
Boise does not disclose wherein the sensor is used to detect low light environments. Boise and Colbaugh are related because both disclose illuminating glasses. 
Colbaugh discloses illuminating glasses (see Fig 2A) wherein the sensor is used to detect low light environment (see Fig 2A; Para [0061]; environmental sensor may detect illumination for environment). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Boise with wherein the sensor is used to detect low light environment of Colbaugh for the purpose of improving response to changes in the amount of light through the use of sensors that read illumination while allowing handsfree activation. 
Regarding claim 2, Boise in view of Colbaugh discloses the automatic illuminating glasses apparatus of claim 1 (Boise: see Fig 2) further comprising the lights being a pair of lights coupled to the pair of temples of the frame (Boise: see Fig 2; Para [0035]; light pair coupled to temples of eyewear).
Regarding claim 3, Boise in view of Colbaugh discloses the automatic illuminating glasses apparatus of claim 2 (Boise: see Fig 2) further comprising the pair of lights being flush mounted to a frame front side of the frame (Boise: see Fig 2; Para [0035]; lights 14 flush mounted to a front of a frame 12).
Regarding claim 4, Boise in view of Colbaugh discloses the automatic illuminating glasses apparatus of claim 1 (Boise: see Fig 2) further comprising the battery being a pair of batteries coupled within the pair of arms (Boise: see Fig 2; Para [0063]; battery may comprise multiple batteries coupled with an arm).
Regarding claim 5, as best understood, Boise in view of Colbaugh discloses the automatic illuminating glasses apparatus of claim 4 (Colbaugh: see Fig 2A) further comprising each battery of the pair of batteries including an induction coil configured to be in operational communication with a wireless charging pad (Colbaugh: see Fig 2A; Para [0068]; temples that may contain batteries may also be configured to function as wireless charging receivers via inductive coupling).
Regarding claim 6, Boise in view of Colbaugh discloses the automatic illuminating glasses apparatus of claim 1 (see Fig 2) further comprising the sensor being coupled to the bridge of the frame (see Fig 2; Para [0036]; microphone placed in bridge of frame).
Regarding claim 7, Boise discloses the automatic illuminating glasses apparatus of claim 6 (Boise: see Fig 2) further comprising the sensor being flush mounted to a frame front side of the frame (Boise: see Fig 2; Para [0036]; sensor is flush with front of frame).
Regarding claim 8, Boise discloses an automatic illuminating glasses apparatus comprising (see Fig 2): a frame (see Fig 2; Para [0031]; frame 12), the frame having a bridge and a pair of temples (see Fig 2; Para [0032-0033]; bridge 30 and temples 38); a pair of lenses coupled to the frame (see Fig 2; Para [0032]; lenses 36); a pair of arms coupled to the frame, the pair of arms being pivotably coupled to the pair of temples (see Fig 2; Para [0032-0033]; temples 38 extend back and down to form arms that pivot with temple); at least one light coupled to the frame, the lights being a pair of lights coupled to the pair of temples of the frame (see Fig 2; Para [0035]; lights 14 coupled to temples of eyewear), the pair of lights being flush mounted to a frame front side of the frame (see Fig 2; Para [0035]; lights 14 flush mounted to a front of a frame 12); a sensor coupled to the frame, the sensor being in operational communication with the light, the sensor being coupled to the bridge of the frame, the sensor being flush mounted to the frame front side of the frame (see Fig 2; Para [0036]; a microphone coupled to the frame acts as a sensor to sense sound in order to control light and is coupled to front frame of the glasses); a battery coupled to the pair of arms, the battery being coupled within one of the arms and being in operational communication with the lights (see Fig 2; Para [0037]; battery coupled to arm and electrically connected to light), the battery being a pair of batteries coupled within the pair of arms (see Fig 2; Para [0063]; battery may comprise multiple batteries coupled with an arm), a microprocessor coupled to the pair of arms, the microprocessor being coupled within one of the arms and being in operational communication with the sensor and the lights (see Fig 2; Para [0034-0036]; controller 18 in communication with sensor and lights); and a power button coupled to the pair of arms, the power button being in operational communication with the microprocessor to selectively turn the lights on, off, or to automatically illuminate when the sensor detects (see Fig 2; Para [0043-0044]; dial switch used to turn light on, off, or let sensor detect).
Boise does not disclose wherein each battery of the pair of batteries including an induction coil configured to be in operational communication with a wireless charging pad; wherein sensor detects low light environments. Boise and Colbaugh are related because both disclose illuminating glasses
Colbaugh discloses illuminating glasses (see Fig 2) wherein each battery of the pair of batteries including an induction coil configured to be in operational communication with a wireless charging pad (see Fig 2A; Para [0068]; temples that may contain batteries may also be configured to function as wireless charging receivers via inductive coupling); and wherein sensor detects low light environments (see Fig 2A; Para [0061]; environmental sensor may detect illumination for environment). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Boise with wherein each battery of the pair of batteries including an induction coil configured to be in operational communication with a wireless charging pad; wherein sensor detects low light environments of Colbaugh for the purpose of improving the user experience improving charging and sensing capabilities.
Regarding claim 9, Boise in view of Colbaugh discloses the automatic illuminating glasses apparatus of claim 8 (Colbaugh: see Fig 2A) further comprising a camera coupled to the frame (Colbaugh: see Fig 2A; Para [0057]; camera 208A mounted on glasses frame); a wireless transmitter coupled to the pair of arms, the wireless transmitter being in operational communication with the camera and the microprocessor (Colbaugh: see Fig 1; Para [0021]; wireless transceiver receives and transmits wireless communication is in electrical communication with other sensors and processors of the system).
Regarding claim 11, Boise in view of Colbaugh discloses the automatic illuminating glasses apparatus of claim 9 (Boise: see Fig 2) further comprising a microphone coupled to the pair of arms, the microphone being in operational communication with the microprocessor and the wireless transmitter (Boise: see Fig 2; Para [0054]; microphone may be coupled on arms of glasses and in electrical communication with controller and other components).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boise (US 2011/0037606) in view of Colbaugh (US 2020/0094015) as applied to claim 9 above, and further in view of Osterhout (US 2012/0206485).
Regarding claim 10, Boise in view of Colbaugh discloses the automatic illuminating glasses apparatus of claim 9 (Colbaugh: see Fig 2A) further comprising the camera being coupled to the bridge of the frame (Colbaugh: see Fig 2A; Para [0057]; camera 208A mounted on bridge of glasses frame).
Boise in view of Colbaugh does not disclose the camera being flush mounted to the frame front side. Boise in view of Colbaugh and Osterhout are related because both teach glasses with illumination capabilities.
Osterhout discloses glasses with illumination capabilities (see Fig 21) the camera being flush mounted to the frame front side (see Fig 21; Para [0295]; camera is flush mounted to the frame front side)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Boise in view of Colbaugh with the camera being flush mounted to the frame front side of Osterhout for the purpose of improving the look and feel of the device so as to conform with modern trends. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McManus (US 20200222240) discloses a illuminating glasses apparatus with lights, sensors, and microprocessor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872